DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This is the initial Office Action based on the application filed 11/03/2021. Claims 1-20 are presented for examination and have been considered below.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-28 of U.S. Patent No. 11,182,244. Although the claims at issue are not identical, they are not patentably distinct from each other because every limitation claimed in the present application is anticipated by the claimed invention of U.S. Patent No. 11,182,244, as follows:
Present application
US 11,182,244
1. A method, comprising: switching from operating according to a first mode of operation to operating according to a second mode of operation, wherein the second mode of operation is for testing error correcting functionality; receiving, from a host device, a first command to write a first set of data; receiving, from the host device, a second command to read the first set of data; altering the first set of data or a codeword corresponding to the first set of data based at least in part on operating according to the second mode of operation; and transmitting, to the host device, a second set of data in response to the second command and based at least in part on altering the first set of data or the codeword. 2. The method of claim 1, further comprising: receiving, from the host device, a third command to switch from the first mode of operation to the second mode of operation, wherein switching from operating according to the first mode of operation to operating according to the second mode of operation is based at least in part on the third command. 3. The method of claim 1, further comprising: reading, from a mode register at a memory device, respective logic states of one or more bits stored at the mode register, wherein switching from operating according to the first mode of operation to operating according to the second mode of operation is based at least in part on the respective logic states of the one or more bits. 4. The method of claim 1, further comprising: identifying an event triggering a switch to the second mode of operation, the event comprising a boot of a memory device or a reboot of the memory device, wherein switching from operating according to the first mode of operation to operating according to the second mode of operation is based at least in part on identifying the event. 5. The method of claim 1, further comprising: switching from operating according to the second mode of operation to operating according to the first mode of operation; and initiating a timer based at least in part on switching from operating according to the second mode of operation to operating according to the first mode of operation, wherein switching from operating according to the first mode of operation to operating according to the second mode of operation is based at least in part on an expiration of the timer. 6. The method of claim 1, further comprising: identifying a periodicity associated with the second mode of operation, wherein switching from operating according to the first mode of operation to operating according to the second mode of operation is based at least in part on the periodicity. 7. The method of claim 1, further comprising: generating the codeword based at least in part on the first command and the first set of data; writing the codeword to a memory device based at least in part on the generating; and accessing the codeword based at least in part on the second command, wherein altering the codeword comprises altering, based at least in part on accessing the codeword, at least one bit of the codeword to generate an altered version of the codeword. 8. The method of claim 1, further comprising: generating an altered version of the codeword based at least in part on the first command and the first set of data; writing the altered version of the codeword to a memory device based at least in part on the generating; and accessing the altered version of the codeword based at least in part on the second command. 9. The method of claim 1, further comprising: writing, based at least in part on the first command, the first set of data to a first location within a memory device; receiving, from the host device, a third command to write an altered version of the first set of data; and writing, based at least in part on the third command, the altered version of the first set of data to the first location within the memory device, wherein writing the altered version of the first set of data overwrites at least some of the first set of data. 10. The method of claim 9, further comprising: writing, based at least in part on the first command, the codeword to a second location within the memory device; and blocking the second location within the memory device from being accessed in response to the third command and based at least in part on writing the codeword to the second location. 11. The method of claim 9, further comprising: generating, based at least in part on the third command, a second codeword that corresponds to the altered version of the first set of data; and refraining from writing the second codeword to the memory device based at least in part on operating according to the second mode of operation. 12. The method of claim 1, further comprising: inverting a logic state of at least one bit of the first set of data or the codeword, wherein altering the first set of data or the codeword comprises inverting the logic state. 13. The method of claim 1, further comprising: performing an operation for error correction based at least in part on the second command, wherein performing the operation for error correction comprises attempting to generate the second set of data as identical to the first set of data based at least in part on the altered first set of data or the altered codeword; and transmitting one or more commands to the host device based at least in part on the operation for error correction. 14. A method, comprising: transmitting, to a memory device, a first command to switch from a first mode of operation to a second mode of operation, wherein the second mode of operation is for testing error correcting functionality; transmitting, to the memory device, a second command to write a first set of data; transmitting, to the memory device, a third command to read the first set of data based at least in part on transmitting the first command to switch the memory device to the second mode of operation; and receiving, from the memory device and in response to the third command, a second set of data that is based at least in part on an altered version of the first set of data or an altered version of a codeword corresponding to the first set of data based at least in part on transmitting the first command to switch the memory device to the second mode of operation. 15. The method of claim 14, further comprising: setting one or more bits stored at a mode register of the memory device to a respective logic state corresponding to the second mode of operation based at least in part on the first command to switch the memory device to the second mode of operation. 16. The method of claim 14, further comprising: determining that the second set of data is different than the first set of data; and determining that the memory device has committed an error based at least in part on the second set of data being different than the first set of data. 17. The method of claim 14, further comprising: determining that the second set of data is identical to the first set of data; and determining that the memory device has not committed an error based at least in part on the second set of data being identical to the first set of data. 18. The method of claim 14, further comprising: transmitting, to the memory device, a fourth command to write the altered version of the first set of data, wherein transmitting the third command occurs after transmitting the fourth command. 19. An apparatus, comprising: a first array of memory cells to store data; a second array of memory cells to store codewords associated with the data; an encoder coupled with the second array of memory cells and configured to generate the codewords associated with the data; and logic coupled with the first array of memory cells and the second array of memory cells and operable to cause the apparatus to: switch from operating according to a first mode of operation to operating according to a second mode of operation, wherein the second mode of operation is for testing error correcting functionality; receive first signaling indicative of a first command to write a first set of data to the first array of memory cells; receive second signaling indicative of a second command to read the first set of data from the first array of memory cells; alter the first set of data or a codeword generated by the encoder and corresponding to the first set of data based at least in part on operating according to the second mode of operation; and transmit third signaling indicative of a second set of data in response to the second command and based at least in part on altering the first set of data or the codeword. 20. The apparatus of claim 19, wherein the logic is further operable to cause the apparatus to: invert at least one bit of the first set of data or the codeword based at least in part on altering the first set of data or the codeword.
1. A method, comprising: receiving, from a host device, a write command for a first set of data; storing, based at least in part on the write command, the first set of data at a first location within a memory device; generating, based at least in part on the write command, a codeword that corresponds to the first set of data; receiving, from the host device, a second write command for an altered version of the first set of data; storing, based at least in part on the second write command, the altered version of the first set of data at the first location within the memory device, wherein storing the altered version of the first set of data overwrites at least some of the first set of data; receiving, from the host device, a read command for the first set of data; and transmitting, to the host device, a second set of data that is based at least in part on the altered version of the first set of data or an altered version of the codeword.
2. The method of claim 1, further comprising: storing the codeword based at least in part on the write command; accessing the codeword based at least in part on the read command; and altering, based at least in part on accessing the codeword, at least one bit of the codeword to generate the altered version of the codeword.
3. The method of claim 1, further comprising: generating the altered version of the codeword based at least in part on the write command; storing the altered version of the codeword; and accessing the altered version of the codeword based at least in part on the read command.
4. The method of claim 1, further comprising: receiving, from the host device, the altered version of the first set of data.
5. The method of claim 1, further comprising: generating the altered version of the first set of data or the altered version of the codeword, wherein transmitting the second set of data is based at least in part on generating the altered version of the first set of data or the altered version of the codeword.
6. The method of claim 1, further comprising: storing, based at least in part on the write command, the codeword at a second location within the memory device; and blocking the second location within the memory device from being accessed based at least in part on the second write command and storing the codeword at the second location.
7. The method of claim 1, further comprising: generating, based at least in part on the second write command, a second codeword that corresponds to the altered version of the first set of data; determining a mode of operation of the memory device; and discarding, based at least in part on determining the mode of operation of the memory device, the second codeword.
8. A method, comprising: receiving, from a host device, a write command for a first set of data; generating, based at least in part on the write command, a codeword that corresponds to the first set of data; storing, based at least in part on the write command, the codeword at a second location within a memory device; receiving, from the host device, a read command for the first set of data; generating, based at least in part on the read command, a third codeword that corresponds to an altered version of the first set of data; comparing, based at least in part on the read command, the codeword with the third codeword; generating a second set of data based at least in part on comparing the codeword with the third codeword; and transmitting, to the host device, the second set of data that is based at least in part on the altered version of the first set of data or an altered version of the codeword.
9. The method of claim 8, further comprising: accessing, based at least in part on the read command, the altered version of the first set of data; and generating, based at least in part on accessing the altered version of the first set of data, the third codeword.
10. The method of claim 1, further comprising: altering, based at least in part on the write command, at least one bit in the first set of data to generate the altered version of the first set of data.
11. The method of claim 1, wherein at least two bits in the altered version of the first set of data differ from corresponding bits in the first set of data.
12. The method of claim 1, wherein at least two bits in the altered version of the codeword have different values than corresponding bits in the codeword.
13. The method of claim 1, further comprising: attempting to generate the second set of data as identical to the first set of data based at least in part on the altered version of the first set of data or the altered version of the codeword; and transmitting one or more commands to the host device based at least in part on attempting to generate the second set of data as identical to the first set of data.
14. The method of claim 1, further comprising: selecting the altered version of the first set of data or the altered version of the codeword.
15. The method of claim 14, further comprising: receiving, from the host device, a command to switch from a first mode of operation to a second mode of operation, wherein identifying the altered version of the first set of data or the altered version of the codeword is based at least in part on being in the second mode of operation.
16. A method, comprising: transmitting, to a memory device, a write command for a first set of data; transmitting, to the memory device, a second write command for an altered version of the first set of data, wherein transmitting the second write command overwrites at least some of the first set of data stored at the memory device; transmitting, to the memory device based at least in part on transmitting the write command, a read command for the first set of data; and receiving, from the memory device based at least in part on transmitting the second write command and the read command, a second set of data that is based at least in part on the altered version of the first set of data or an altered version of a codeword that corresponds to the first set of data.
17. The method of claim 16, further comprising: determining that the second set of data is different than the first set of data; and determining that the memory device has committed an error based at least in part on the second set of data being different than the first set of data.
18. The method of claim 17, further comprising: transmitting one or more commands to the memory device based at least in part on determining that the memory device has committed the error.
19. The method of claim 16, further comprising: determining that the second set of data is identical to the first set of data; and determining that the memory device has committed an error based at least in part on the second set of data being identical to the first set of data.
20. The method of claim 19, further comprising: transmitting one or more commands to the memory device based at least in part on determining that the memory device has committed the error.
21. The method of claim 16, wherein transmitting the read command occurs after transmitting the second write command.
22. The method of claim 16, further comprising: transmitting, to the memory device, a command to enter a mode of operation for testing error correcting functionality, wherein receiving the second set of data is based at least in part the mode of operation.
23. The method of claim 8, further comprising: accessing the codeword based at least in part on the read command; and altering, based at least in part on accessing the codeword, at least one bit of the codeword to generate the altered version of the codeword.
24. The method of claim 8, further comprising: altering, based at least in part on the write command, at least one bit in the first set of data to generate the altered version of the first set of data.
25. The method of claim 8, wherein at least two bits in the altered version of the first set of data differ from corresponding bits in the first set of data.
26. The method of claim 8, wherein at least two bits in the altered version of the codeword have different values than corresponding bits in the codeword.
27. The method of claim 8, further comprising: identifying the altered version of the first set of data or the altered version of the codeword.
28. The method of claim 8, further comprising: receiving, from the host device, a command to switch from a first mode of operation to a second mode of operation, wherein identifying the altered version of the first set of data or the altered version of the codeword is based at least in part on being in the second mode of operation.




Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1, 2, 4, 7, 8, 12-14, and 16-18 are rejected under 35 U.S.C. 103 as being unpatentable over Pyo et al ( 2019/0088349 A1).
Claim 1: Pyo et al teach  a method, comprising: switching from operating according to a first mode of operation (e.g. normal mode) to operating according to a second mode of operation (e.g. test mode; [0026]), wherein the second mode of operation is for testing error correcting functionality (e.g. [0030]); receiving, from a host device, a first command to write a first set of data (e.g. [0021], [0091]); receiving, from the host device, a second command to read the first set of data (e.g. [0021], [0091]); altering (e.g. inverting) the first set of data or a codeword corresponding to the first set of data based at least in part on operating according to the second mode of operation (e.g. [0060]-[0061]; fig. 6).
Not explicitly teaching by Pyo et al is transmitting, to the host device, a second set of data in response to the second command and based at least in part on altering the first set of data or the codeword. However, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to perform the ECC diagnostic anywhere in the memory system, such as at the host, since such a modification would have involved reallocating steps in the teaching of Pyo et al, which would not have changed the inventive concept of the claimed invention and would have been within the general knowledge of an artisan in the art. 

As per claim 14, the claimed features are rejected similarly to claim 1 above.


Claim 2: Pyo et al teach  the method of claim 1, further comprising: receiving, from the host device, a third command to switch from the first mode of operation to the second mode of operation, wherein switching from operating according to the first mode of operation to operating according to the second mode of operation is based at least in part on the third command (e.g. [0026]-[0028]).

Claim 4: Pyo et al teach  the method of claim 1, further comprising: identifying an event (e.g. initialization) triggering a switch to the second mode of operation, the event comprising a boot of a memory device (e.g. initialization) or a reboot of the memory device, wherein switching from operating according to the first mode of operation to operating according to the second mode of operation is based at least in part on identifying the event (e.g. [0057]-[0059]). 

Claim 7: Pyo et al teach the method of claim 1, further comprising: generating the codeword based at least in part on the first command and the first set of data (e.g. [0036], [0091]-[0092]); writing the codeword to a memory device based at least in part on the generating (e.g. [0035]); and accessing the codeword based at least in part on the second command (e.g. [0059]-[0060]), wherein altering the codeword comprises altering, based at least in part on accessing the codeword, at least one bit of the codeword to generate an altered version of the codeword (e.g. [0052]). 

Claim 8: Pyo et al teach the method of claim 1, further comprising: generating an altered version of the codeword based at least in part on the first command and the first set of data (e.g. [0028]); writing the altered version of the codeword to a memory device based at least in part on the generating (e.g. [0052]-[0053]); and accessing the altered version of the codeword based at least in part on the second command (e.g. [0021], [0028], [0091], [0053]-[0054]). 

Claim 12: Pyo et al teach the method of claim 1, further comprising: inverting a logic state of at least one bit of the first set of data or the codeword, wherein altering the first set of data or the codeword comprises inverting the logic state (e.g. [0052]). 

Claim 13: Pyo et al teach the method of claim 1, further comprising: performing an operation for error correction based at least in part on the second command (e.g. [0022], [0024], wherein performing the operation for error correction comprises attempting to generate the second set of data as identical to the first set of data based at least in part on the altered first set of data or the altered codeword (e.g. [0022], [0024]).
Not explicitly taught by Pyo et al is transmitting one or more commands to the host device based at least in part on the operation for error correction. However, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to send a notification to the host to perform data recovery or diagnostic tests when the error detection is unsuccessful.

Claim 16: Pyo et al teach the method of claim 14, further comprising: determining that the second set of data is different than the first set of data (e.g. the second data is the altered version of the first data – [0036], [0058]); and determining that the memory device has committed an error based at least in part on the second set of data being different than the first set of data (e.g. [0034]).

Claim 17: Pyo et al teach the method of claim 14, but fail to teach determining that the second set of data is identical to the first set of data; and determining that the memory device has not committed an error based at least in part on the second set of data being identical to the first set of data. However, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to compare the modified data with the original one to determine the functionality of the memory device.

Claim 18: Pyo et al teach the method of claim 14, further comprising: transmitting, to the memory device, a fourth command to write the altered version of the first set of data, wherein transmitting the third command occurs after transmitting the fourth command (e.g. standar write/read operation - [0022], [0026], [0028], [0031], [0035]-[0040]).

Claim(s) 3 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Pyo et al  as applied to claim 1 above, and further in view of Haga (US2012/0194249 A1).
Claim 3: Pyo et al teach  the method of claim 1, but fail to teach reading, from a mode register at a memory device, respective logic states of one or more bits stored at the mode register, wherein switching from operating according to the first mode of operation to operating according to the second mode of operation is based at least in part on the respective logic states of the one or more bits. However such a technique was known in the art, before the effective filing date of the claimed invention, as disclosed by Haga (e.g. [0030]-[0048]). Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to use any known mode selection technique in the teaching of Pyo et al since such a modification would have been within the general knowledge of an artisan in the art and would not have changed the inventive concept of the claimed invention.

As per claim 15, the claimed features are rejected similarly to claim 3 above.

Claim(s) 5 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Pyo et al  as applied to claim 1 above, and further in view of Iwase et al (US2003/0085731 A1).
Claim 5: Pyo et al implicitly teach the method of claim 1, further comprising: switching from operating according to the second mode of operation to operating according to the first mode of operation (e.g. [0026]-[0029] – switching from one mode of operation to another).
Pyo et al fail to teach initiating a timer based at least in part on switching from operating according to the second mode of operation to operating according to the first mode of operation, wherein switching from operating according to the first mode of operation to operating according to the second mode of operation is based at least in part on an expiration of the timer. However, the technique of timing operation mode was known in the art, before the effective filing date of the claimed invention, as disclosed by Iwase et al (e.g. [0121], [0124]). Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to implement the teaching of Pyo et al with the one taught by Iwase et al in order to speed-up the system.

Claim 6: Pyo et al teach the method of claim 1, but fail to teach identifying a periodicity associated with the second mode of operation, wherein switching from operating according to the first mode of operation to operating according to the second mode of operation is based at least in part on the periodicity. However, the technique of timing operation mode was known in the art, before the effective filing date of the claimed invention, as disclosed by Iwase et al (e.g. [0121], [0124]). Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to implement the teaching of Pyo et al with the one taught by Iwase et al in order to speed-up the system.

Claim(s) 19 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Pyo et al and further in view of Lewis et al (US7,328,377 B1).
As per claim 19, the claimed features are rejected similarly to claim 1 above. Not explicity teach by Pyo et al is  a first array of memory cells to store data and a second array of memory cells to store codewords associated with the data. However, such a technique was known in the art, before the effective filing date of the claimed invention, as disclosed by Lewis et al (e.g. items 210 and 220, fig. 2). Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to use the technique of Pyo et al to any memory circuit configuration, such as the one disclosed by Lewis et al, since such a modification would have involved applying one technique to a piece of art ready for improvement, which would have been within the general knowledge of an artisan in the  art.

Claim 20: Pyo et al  and Lewis et al teach the apparatus of claim 19, wherein the logic is further operable to cause the apparatus to: invert at least one bit of the first set of data or the codeword based at least in part on altering the first set of data or the codeword (e.g. [0052]- Pyo et al). 


Allowable Subject Matter
Claims 9-11 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GUERRIER MERANT whose telephone number is (571)270-1066. The examiner can normally be reached Monday-Friday 8:00 Am - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, April Blair can be reached on 571-270-1014. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GUERRIER MERANT/Primary Examiner, Art Unit 2111                                                                                                                                                                                                        8/25/2022